FILED
                            NOT FOR PUBLICATION                                 AUG 06 2012

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WYNNIE TANDIONO,                                  No. 08-71862

              Petitioner,                         Agency No. A099-079-923

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr.,
Attorney General of the United States

              Respondent.


                       On Petition for Review of an Order of
                        the Board of Immigration Appeals

                        Argued and Submitted July 19, 2012
                             San Francisco, California

Before: PAEZ and BYBEE, Circuit Judges, and VANCE, Chief District Judge.**

       Wynnie Tandiono, a native and citizen of Indonesia, seeks review of the

order of the Board of Immigration Appeals (“BIA”) that vacated the immigration



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


        **
              The Honorable Sarah S. Vance, Chief District Judge for the United
States District Court for the Eastern District of Louisiana, sitting by designation.
judge’s grant of asylum and denied withholding of removal and protection under

the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8

U.S.C. § 1252. We review the agency’s factual findings for substantial evidence.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for

review.

      First, Tandiono argues that she suffered past persecution in Indonesia.

Tandiono did not appeal the immigration judge’s adverse finding on this issue to

the BIA, and the BIA did not address the question. Accordingly, Tandiono failed

to exhaust this claim, and this Court lacks jurisdiction to consider it. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      Second, we find that substantial evidence supports the BIA’s finding that

Tandiono’s fear of future persecution is not objectively reasonable. The BIA did

not err in finding that Tandiono failed to establish a pattern or practice of

persecution against Chinese Christians in Indonesia, as the record does not compel

a conclusion “that the Indonesian government is unable or unwilling to control the

perpetrators of [the] violence” against Chinese Christians. Lolong v. Gonzales,

484 F.3d 1173, 1180 (9th Cir. 2007) (en banc). Further, we have jurisdiction to

consider Tandiono’s claim that she faces an individualized risk of persecution if

she returns to Indonesia, because the BIA addressed this issue even though

Tandiono did not raise it on appeal to the BIA. See Kin v. Holder, 595 F.3d 1050,
1055 (9th Cir. 2010); Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). In

this regard, even under a disfavored group analysis, the petitioner did not show

sufficient individualized risk to establish a well-founded fear of future persecution.

See Halim v. Holder, 590 F.3d 971, 977-79 (9th Cir. 2009) (showing of

individualized risk insufficient when petitioner failed to offer evidence to

distinguish his risk of harm from that of other ethnic Chinese Indonesians); cf. Sael

v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004).

      Finally, the petitioner abandoned her CAT claim because she did not support

her claim with argument. Husyev v. Mukasey, 528 F.3d 1172, 1183 (9th Cir.

2008); Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.